In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________

                        No. 02-21-00331-CV
                   ___________________________

   ANIOL III LLC D/B/A RIVER GARDENS AND CAREGIVER 2, INC.,
                           Appellant

                                    V.

DAVID BRYAN, INDIVIDUALLY, AND AS PERSONAL REPRESENTATIVE OF
   THE ESTATE OF DENA RACHELLE BRYAN, DECEASED, Appellee



               On Appeal from the 342nd District Court
                       Tarrant County, Texas
                   Trial Court No. 342-321683-20


              Before Walker, J.; Sudderth, C.J.; and Kerr, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: August 31, 2022




                                           2